              Case 2:21-cv-00101-JFC Document 1 Filed 01/25/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 TIMOTHY MCDERMOTT,                                 :
                                                    :
                  Plaintiff,                        :
                                                    :
         v.                                         : CASE NO.       2:21-cv-101
                                                    :
 LVNV FUNDING, LLC                                  :
                                                    :
                  Defendant.                        :
                                                    :
                                                    :

                                     NOTICE OF REMOVAL

       PLEASE TAKE NOTICE that on this date, Defendant LVNV Funding, LLC hereby

removes the above-captioned matter to this Court from the Court of Common Pleas of Allegheny

County, Pennsylvania and in support thereof avers as follows:

       1.        LVNV is a defendant in a civil action originally commenced on or about December

7, 2020 in the Court of Common Pleas of Allegheny County, Pennsylvania titled Timothy

McDermott v. LVNV Funding, LLC and docketed to Case No. AR-20-004898.

       2.        LVNV received service of Plaintiff’s Complaint on December 24, 2020.

       3.        The removal is timely under 28 U.S.C. § 1446(b).

       4.        Pursuant to 28 U.S.C. § 1446, attached here as Exhibit A are copies of all process,

pleadings, and orders filed in the state court action.

       5.        The District Court has original jurisdiction over this action pursuant to 28 U.S.C. §

1331, in that Plaintiff has filed claims against LVNV alleging violations of the Fair Debt Collection

Practices Act, 15 U.S.C. § 1692, et seq.

       6.        On this date, LVNV has provided notice of this Removal to counsel for Plaintiff

and to the Court of Common Pleas of Allegheny County, Pennsylvania.

                                                   1
          Case 2:21-cv-00101-JFC Document 1 Filed 01/25/21 Page 2 of 3




       WHEREFORE, Defendant LVNV Funding, LLC respectfully removes this case to the

United States District Court for the Western District of Pennsylvania.


                                     Respectfully submitted,

                                     MESSER STRICKLER, LTD.

                              By:    /s/ Lauren M. Burnette
                                     LAUREN M. BURNETTE, ESQUIRE
                                     PA Bar No. 92412
                                     12276 San Jose Blvd.
                                     Suite 718
                                     Jacksonville, FL 32223
                                     (904) 527-1172
                                     (904) 683-7353 (fax)
                                     lburnette@messerstrickler.com
                                     Counsel for Defendant

Dated: January 25, 2021




                                                2
          Case 2:21-cv-00101-JFC Document 1 Filed 01/25/21 Page 3 of 3




                              CERTIFICATE OF SERVICE

       I certify that on January 25, 2021, a true copy of the foregoing document was served

as follows:

 Via Email and U.S. Mail, Postage Prepaid         Via Electronic Filing
 Mark G. Moynihan                                 Court of Common Pleas
 Moynihan Law, P.C.                               Allegheny County
 2 Chatham Center, Suite 230                      414 Grant St.
 Pittsburgh, PA 15219                             Pittsburgh, PA 15219
 mark@moynihanlaw.net




                                   MESSER STRICKLER, LTD.

                            By:    /s/ Lauren M. Burnette
                                   LAUREN M. BURNETTE, ESQUIRE
                                   PA Bar No. 92412
                                   12276 San Jose Blvd.
                                   Suite 718
                                   Jacksonville, FL 32223
                                   (904) 527-1172
                                   (904) 683-7353 (fax)
                                   lburnette@messerstrickler.com
                                   Counsel for Defendant

Dated: January 25, 2021




                                              3
